J-A33017-14

                                2015 Pa. Super. 260

E.R.,                                      :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellant              :
           v.                              :
                                           :
                                           :
J.N.B.,                                    :
                                           :
                    Appellee               :   No. 168 EDA 2014


                 Appeal from the Order Entered December 4, 2013,
                  in the Court of Common Pleas of Lehigh County,
                       Civil Division, at No(s): 2011-FC-0511

BEFORE:         LAZARUS, WECHT, and STRASSBURGER, JJ.*

OPINION BY STRASSBURGER, J.:                    FILED DECEMBER 14, 2015

        E.R. (Father) appeals from the custody order entered December 4,

2013, wherein the trial court granted J.N.B. (Mother) primary physical

custody of the parties’ child, X.R. (Child). In addition, Father challenges the

June 25, 2013 order that precluded Joseph P. Maher, Esquire from

representing him in the custody matter. After review, we affirm.

        Mother and Father are the natural parents of Child, who was born out

of wedlock on July 12, 2010.       Father commenced the underlying custody

action by filing a complaint on April 12, 2011. Thereafter, on May 9, 2011,

the parties agreed to a custodial arrangement providing for shared legal

custody of Child. Through this arrangement, Mother was entitled to primary

physical custody, and Father was granted partial custody on alternate




*Retired Senior Judge assigned to the Superior Court.
J-A33017-14


weekends, with one overnight visit during the week following his custodial

weekend.

     On June    27, 2011, Father     filed   a petition for   contempt and

modification, which was later withdrawn. On February 12, 2012, Father filed

a second petition for contempt and modification.       On March 5, 2012,

following a custody conference, the parties agreed to an interim order that

expanded Father’s partial physical custody period to Sunday evening through

Tuesday evening of each week. Those terms were adopted as a final order

by the parties on August 1, 2012.

     On April 14, 2013, Father again petitioned for modification, seeking

equal physical custody of Child. On May 14, 2013, Attorney Maher entered

his appearance on behalf of Father. On June 25, 2013, a status conference

was held, at which time Father withdrew his petition for modification.

Additionally, on that date, Mother petitioned for the disqualification of

Attorney Maher on the basis that he had represented Mother on two prior

unrelated matters, and thus possessed confidential knowledge of her

finances and personal life relevant to the parties’ ongoing custody and

support disputes. By order filed on June 27, 2013, the trial court granted




                                    -2-
J-A33017-14


Mother’s petition for disqualification and precluded Attorney Maher from

representing Father.1

      Following the June 25, 2013, status conference, Mother filed a petition

for modification.   Father responded by filing an emergency petition for

special relief on July 15, 2013. On July 16, 2013, Mother filed a petition for

contempt alleging that Attorney Maher had violated the court’s June 27,

2013 order by filing motions on Father’s behalf and contacting Mother’s

counsel with a proposed settlement agreement. On August 28, 2013, Mother

filed an amended petition for contempt. Attorney Maher filed a response.

      On September 6, 2013, a hearing was held on Mother’s contempt

petitions.   On September 18, 2013, the case proceeded to a pretrial

conference on Mother’s petition for modification. Subsequently, by order

dated September 26, 2013, the court directed Mother and Father to submit

to psychological evaluations.2 By order filed September 27, 2013, the trial

court held Attorney Maher in contempt and ordered him to pay a fine of

$250, plus attorney’s fees.

1
  On July 10, 2013, Attorney Maher filed a motion to reconsider the June
27th order. The trial court denied that motion on July 15, 2013. On July 26,
2013, Attorney Maher filed a notice of appeal with this Court, docketed at
2192 EDA 2013, which was quashed as interlocutory on August 27, 2013.
Attorney Maher’s application to this Court for reconsideration was denied on
September 20, 2013, and on December 2, 2013, our Supreme Court denied
his petition for allowance of appeal.
2
  Mother presented for her psychological evaluation; however, Father failed
to appear.


                                    -3-
J-A33017-14


      The parties’ custody trial commenced on December 3, 2013.          Father

represented himself, while Mother was represented by counsel. At trial, the

lower court heard testimony from Mother, Father, and Father’s mother. On

December 4, 2013, the court entered an order granting primary physical

custody to Mother and partial physical custody to Father.

      On January 3, 2014, Father, through Attorney Maher, timely filed a

notice of appeal to this Court.    Additionally, in accordance with Pa.R.A.P.

1925(a)(2), Father, again through Attorney Maher, filed a concise statement

of errors complained of on appeal.

      On February 19, 2014, this Court issued a rule to show cause why the

instant appeal should not be quashed due to Attorney Maher’s continued

representation of Father in defiance of the trial court’s June 27, 2013 order.

On March 3, 2014, Father filed a response. By per curiam order dated March

5, 2014, the rule to show cause was discharged, and the issue of the

propriety of the instant appeal was deferred to the merits panel for

disposition.3

      In his brief on appeal, Father raises the following issues for our review.

      1. Whether the trial court committed an error of law and/or an
      abuse of discretion in precluding [Father’s] counsel from



3
  By order dated February 20, 2015, we remanded this case to the lower
court for completion of the record and supplemental trial court opinion. The
record and supplemental opinion were received by this Court on November
2, 2015.


                                     -4-
J-A33017-14


     representing him in this matter due to an alleged conflict
     pursuant to Rule of Professional Conduct 1.9, having represented
     [Mother] in a [PFA action] against her father and in an
     unemployment compensation matter, both final, when those
     matters and the present matter are not substantially related, the
     subject matter of those matters and the present matter were in
     the sphere of general knowledge including that of [Father], there
     had been a waiver by [Mother] of this alleged conflict by the fact
     that she did not raise said issue in prior proceedings before the
     trial court thus waiving same, and her presentation of her initial
     petition to preclude was filed in violation of [Lehigh County Local
     Rules of Civil Procedure] 208.3(b)?

     B. Whether the trial court committed an error of law and/or an
     abuse of discretion by limiting [Father’s] partial physical custody
     of the minor child … in its December 4, 2013, order to
     supervised physical custody at [Father’s] sole expense, simply
     because he has been charged in the State of New York with
     endangering the welfare of a child, but not found guilty of such
     offense, which he denies, in violation of his constitutional right to
     be presumed innocent until proven guilty and by the trial court
     assuming [Mother’s] version of that incident is true when the
     official police record and other uncontracted [sic] facts prove
     several of [Mother’s] statements regarding that incident as false,
     e.g. the child left the vehicle with [Father] upon arrival in [New
     York City] and never returned to it and the police allege that the
     subject hand gun was in “plain view”?

     C. Whether the trial court committed an error of law and/or an
     abuse of discretion in failing to have the trial court’s staff,
     particularly, the clerk of judicial records — civil division, cease
     and desist from its practice of having all Lehigh County mail,
     [including] particularly the trial court’s final orders, including the
     order sub judice, sent to Reading, Pennsylvania for subsequent
     re-mailing, such operating as a violation of Pa.R.A.P. 108(a), by
     such re-mailing creating a clear and dinstnct disadvantgage [sic]
     to [Father] and all other similarly situated Lehigh County
     litigants adversely affected by the aforesaid re[-]mailing creating
     a delay in their receipt and ability to response [sic] to said
     order?




                                     -5-
J-A33017-14


Father’s Brief at 4-5 (unnecessary capitalization and suggested answers

omitted).

      Before we reach the merits of Appellant’s substantive issues, we must

first address the issue raised in the rule to show cause.        Attorney Maher,

through Father, contends that this Court’s decision in Vertical Resources

Inc., v. Bramblett, 837 A.2d 1193 (Pa. Super. 2003) and our Supreme

Court’s decision in Vaccone v. Syken, 899 A.2d 1103 (Pa. 2006), support

his claim that precluded counsel may continue to advocate on appeal. We

disagree with counsel’s interpretation of those cases.

      Both Vertical Resources and Vaccone address the appealability of

orders precluding counsel.

            Vertical Resources was a creditor/debtor case, in which
      the debtor, an indigent single mother, was represented by an
      attorney who had agreed to represent her in a fee arrangement
      with a maximum limit of $5,000. A panel of the Superior Court
      decided that, under the unique facts of that case, the debtor’s
      right to proceed would be irreparably lost if the disqualification
      order were not immediately reviewed because she could not
      afford other counsel. The panel concluded that the debtor’s right
      to be represented by counsel was a right too important to be
      denied review, and thus appellant presented facts that met both
      the second and third prongs of the collateral order doctrine.

Vaccone, 899 A.2d at 1106-07 (citations and footnote omitted). Finding the

preclusion order was an appealable collateral order, the Court in Vertical

Resources     went    on   to   address      the   appellant’s   claim   regarding

disqualification of counsel on the merits.




                                     -6-
J-A33017-14


      In Vaccone, our Supreme Court addressed “the question of whether

an order disqualifying trial counsel in a civil case is an interlocutory order,

which is not immediately appealable.” Vaccone, 899 A.2d at 1105. The

Court specifically declined to extend the holding in Vertical Resources,

stating that it agreed with the Superior Court that Vertical Resources “was

decided based on its own particular facts, and does not warrant a wholesale

application of the collateral order doctrine to attorney disqualification

orders.” Id. at 1107.       Accordingly, the Vaccone Court determined that

disqualification   orders   are   usually   interlocutory   and   not   immediately

appealable. See also Karch v. Karch, 879 A.2d 1272 (Pa. Super. 2005)

(quashing order disqualifying counsel from representing husband in ongoing

custody and divorce case on basis that the order was interlocutory and,

thus, not immediately appealable).4

      We recognize that precluded counsel represented his respective client

on appeal in both Vaccone and Vertical Resources.                 However, neither

decision grants precluded counsel leave to continue representation of a client

beyond appealing the preclusion order. Rather, both decisions merely

determine the appropriate time to raise that issue on appeal. Instantly, now

that there is a final order in the underlying custody case, the trial court’s



4
  Attorney Maher’s appeal to this Court from the trial court’s June 27, 2013
order was denied on precisely this basis.



                                        -7-
J-A33017-14


June 27, 2013 preclusion order is ripe for appellate review. The holdings in

Vertical Resources and Vaccone do not affect that procedural posture, nor

do they justify in any way Attorney Maher’s continued representation of

Father as to any issue other than the disqualification order.

      Instead of appealing the preclusion issue separately, as would be

procedurally and ethically proper at this point, Attorney Maher has continued

in his malfeasance by bringing the instant appeal on behalf of both himself

and Father. We cannot stress enough our condemnation of Maher’s

continued disregard for the trial court’s orders.     Upon the return of this

custody matter to the trial court, we recommend the court explore

disciplinary action and additional sanctions as it sees fit.    Nonetheless, we

will not punish Father for his counsel’s actions and will proceed to address

the issues raised in the appeal on the merits.

      Father first challenges the propriety of the June 25, 2013 trial court

order disqualifying his counsel. Specifically, he argues that Mother failed to

establish that a conflict of interest existed in Attorney Maher’s representation

because (1) there was no substantial relationship between the cases for

which Attorney Maher represented Mother and the present case and (2)

Attorney Maher was not privy to any confidential information that Father did

not already know. Father’s Brief at 14-15.

           When reviewing a trial court’s order on disqualification of
      counsel, we employ a plenary standard of review. Courts may



                                     -8-
J-A33017-14


      disqualify attorneys for violating ethical rules. On the other
      hand, courts should not lightly interfere with the right to counsel
      of one’s choice. Thus, disqualification is appropriate only when
      both another remedy for the violation is not available and it is
      essential to ensure that the party seeking disqualification
      receives the fair trial that due process requires.

Weber v. Lancaster Newspapers, Inc., 878 A.2d 63, 80 (Pa. Super.

2005) (citations omitted).

      The trial court found that that an actual conflict of interest existed in

this case due to Attorney Maher’s violation of Rule of Professional Conduct

1.9(a), which provides that “[a] lawyer who has formerly represented a

client in a matter shall not thereafter represent another person in the same

or a substantially related matter in which that person’s interests are

materially adverse to the interests of the former client unless the former

client gives informed consent.” The trial court explained its determination as

follows.

      The Explanatory Comment to [Rule of Professional Conduct
      1.9(a)] states in pertinent part as follows:

            [1] After termination of a client-lawyer relationship,
            a lawyer has certain continuing duties with respect to
            confidentiality and conflicts of interest and thus may
            not represent another client except in conformity
            with this rule.

                                    ***

            [3] Matters are “substantially related” for purposes
            of this Rule if they involve the same transaction or
            legal dispute or if there otherwise is a substantial
            risk that confidential factual information as would



                                     -9-
J-A33017-14


            normally have been obtained in the prior
            representation would materially advance the client’s
            position in the subsequent matter. For example, a
            lawyer who has represented a businessperson and
            learned extensive private financial information about
            that person may not then represent that person’s
            spouse in seeking a divorce.

             As Mother testified, during the course of Attorney Maher’s
      representation of her in a PFA action against her father and in
      her unemployment compensation matter he learned her
      emotional background and limits and her financial background,
      all of which would be relevant in her custody action and support
      action with Father. Mother has not consented to Attorney Maher
      representing Father in these matters; in fact, she views it as a
      breach of trust and, in her words, is “disgusted, and
      uncomfortable, and appalled.”

Trial Court Order, 9/26/2013, at 2 n.1.

      We agree with the trial court’s analysis. Under these circumstances,

Attorney Maher’s prior representation of Mother poses a substantial risk that

confidential information may be used in Father’s favor in the present

litigation. Thus, disqualification of Attorney Maher was necessary to ensure

that Mother received the fair trial that due process requires. Weber, supra.

      Father also contends that Mother waived her objection by failing to

comply with Lehigh County Local Rule of Civil Procedure 208.3(b). Father’s

Brief at 13. Under the Rule, motions “shall be filed with the Clerk of Courts,

Civil Division, and shall be accompanied by a supporting brief.” Leh.R.C.P.

No. 208.3(b)(2). The party filing the motion shall serve a complete copy on

all counsel of record. Leh.R.C.P. No. 208.3(b)(3).     Importantly, the Rule




                                    - 10 -
J-A33017-14


specifically provides that the trial court “in its discretion may strike, dismiss

or deny any motion for failure to comply with the service and certification

requirements of this rule.” Id. Father’s cursory argument that Mother failed

to follow the local rule by filing a supporting brief with her motion to

preclude fails to persuade us that the trial court abused its discretion by

refusing to deny, dismiss, or strike Mother’s motion. Accordingly, he is not

entitled to relief.

      Father next claims that the trial court erred in granting Mother’s

petition for modification of custody. We address Father’s issue mindful of our

well-settled standard of review.

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

V.B. v. J.E.B., 55 A.3d 1193, 1197 (Pa. Super. 2012) (citations omitted).

      “When a trial court orders a form of custody, the best interest of the

child is paramount.”    S.W.D. v. S.A.R., 96 A.3d 396 (Pa. Super. 2014)




                                     - 11 -
J-A33017-14


(citation omitted). The factors to be considered by a court when awarding

custody are set forth at 23 Pa.C.S. § 5328(a).

     (a) Factors.--In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

     (1) Which party is more likely to encourage and permit frequent
     and continuing contact between the child and another party.

     (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

     (3) The parental duties performed by each party on behalf of the
     child.

     (4) The need for stability and continuity in the child’s education,
     family life and community life.

     (5) The availability of extended family.

     (6) The child’s sibling relationships.

     (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

     (8) The attempts of a parent to turn the child against the other
     parent, except in cases of domestic violence where reasonable
     safety measures are necessary to protect the child from harm.

     (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

     (10) Which party is more likely to attend to the daily physical,
     emotional, developmental, educational and special needs of the
     child.



                                     - 12 -
J-A33017-14



      (11) The proximity of the residences of the parties.

      (12) Each party’s availability to care for the child or ability to
      make appropriate child-care arrangements.

      (13) The level of conflict between the parties and the willingness
      and ability of the parties to cooperate with one another. A
      party’s effort to protect a child from abuse by another party is
      not evidence of unwillingness or inability to cooperate with that
      party.

      (14) The history of drug or alcohol abuse of a party or member
      of a party’s household.

      (15) The mental and physical condition of a party or member of
      a party’s household.

      (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).5

      Instantly, the trial court found none of the factors in favor of Father.

Rather, the court determined that a number of factors, specifically 3, 4, 10,

12 and 16, weighed against Father. With respect to those factors, the trial

court explained that Father had only been involved peripherally in

performing parental duties on behalf of Child, due in large part to the partial

custody schedule; however, the court determined that there was no


5
  Section 5328 has been amended to include an additional factor at 23
Pa.C.S. § 5328(a)(2.1) (relating to consideration of child abuse and
involvement of protective services). Because Father’s petition for custody
review was filed prior to January 1, 2014, the effective date of Section
5328(a)(2.1), that factor does not apply to the instant case. See § 6 of
2013, Dec. 18, P.L. 1167, No. 107, effective 1/1/14. Nonetheless, the trial
court addressed this factor and concluded that it was not applicable to this
case. Supplemental Trial Court Opinion, 3/20/2015, at 2.


                                    - 13 -
J-A33017-14


indication that Father had participated in Child’s therapy sessions for her

physical disability, or that “he has the desire, ability, or would be appropriate

to care for [Child] for any length of time.” Supplemental Trial Court Opinion,

3/20/2015, at 3. In weighing the factors against Father, the trial court took

into consideration Father’s admitted mental health issues and his refusal to

comply with a court order for a psychological evaluation. Id.        Finally, the

trial court found that Father was “less than forthcoming” regarding his

sources of income and “offered no evidence that he had adequate financial

resources to care for Child.” Id. at 5.

      By contrast, the trial court determined that the majority of factors, 1,

2, 3, 4, 5, 9, 10, 12, and 15, weighed in favor of Mother.6 The court found

that Mother was gainfully employed and had, over the course of Child’s life,

demonstrated an ability and willingness to care for Child’s daily needs,

including her physical therapy. Id. at 3, 4. Further, the court found that

despite the high level of conflict and allegations of abuse between the

parties, Mother was more likely to encourage a positive relationship between

Child and Father. Id. at 5.     The trial court also cited favorably Mother’s

willingness to follow the court’s orders. Id.



6
   The trial court determined that the remaining factors were either
inapplicable or did not weigh in favor of either parent. Further, with respect
to factor 13, the trial court noted that there was a high level of conflict
between the parties.



                                     - 14 -
J-A33017-14


       Based on our review of the record, we find no error in the trial court’s

grant of Mother’s petition for modification of custody.     Limiting Father to

supervised custody was appropriate under the circumstances presented.

Accordingly, Father is not entitled relief.7




7
  In his brief, Father contends that the trial court erroneously relied upon
conduct charged in New York to restrict Father’s period of custody. The trial
court explained the facts of that situation as follows.

      [In her trial testimony, Mother] explained that she agreed to
      travel to New York City with Father to visit his ailing father [on
      April 27, 2013]. Upon arriving in New York City, Father parked
      the car illegally at the Port Authority bus terminal, claiming he
      had to use the lavatory. Unbeknownst to Mother, however,
      Father had placed Mother’s handgun in the vehicle and, after he
      had gone into the bus terminal with [Child], notified the police
      that Mother had an illegal gun in the parked car. As a result of
      Father’s actions, the police swarmed her car and Mother was
      arrested and sent to New York’s prison located on Riker’s Island,
      where she spent a night before being released on bail posted by
      her mother.

            Although the charges against her were dismissed, [at the
      time of the December 3, 2014 custody trial, Father had been]
      indicted in New York for criminal possession of a firearm and
      endangering the welfare of a child.

Trial Court Opinion, 2/26/2014, at 5-6. Contrary to Father’s argument, this
incident was not the sole basis for the trial court’s grant of Mother’s request
for modification. While the record does reflect that the trial court properly
credited Mother’s testimony that the New York incident, combined with the
parties’ tumultuous relationship and Father’s prior indecent assault
convictions, “led her to conclude that Father is ‘dangerous, manipulative
[and] unstable,” we note that its custody determination was based on an
evaluation of the circumstances surrounding all 16 custody factors, and not
just the incidents Father cites. Id.


                                      - 15 -
J-A33017-14


     For all of the foregoing reasons, we affirm both the trial court’s June

27, 2013 and December 3, 2014 orders.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 12/14/2015




                                  - 16 -